Citation Nr: 0427518	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluaiton in excess of 10 percent for 
chondromalacia patella and patella femoral syndrome of the 
right knee, on appeal from the initial grant of service 
connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
patella femoral syndrome of the left knee, on appeal from the 
initial grant of service connection.

3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, on appeal from the initial grant of service 
connection.  

4.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae (PFB), on appeal from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
 
The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran in this case served on active duty from May 1992 
to August 1999.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in New 
Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected right and 
left knee disabilities are more disabling than the current 
evaluations reflect.  He is currently in receipt of 10 
percent evaluations under Diagnostic 5260, for limitation of 
flexion.  The Board notes that during the course of the 
appeal the VA has not afforded the veteran appropriate 
examination.  The VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5103A (West 2002).  The duty to assist also includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995

Also, in a recent VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to adequately compensate for 
functional loss associated with injury to the leg.  In view 
of that, it will be necessary to evaluate the veteran's 
service-connected knee disabilities in light of the changes 
introduced by the aforementioned General Counsel opinion.  If 
the veteran exhibits both limitation of flexion and 
limitation of extension, then he may be entitled to 
consideration of separate compensable ratings under 
Diagnostic Codes 5260 and 5261.

Under these circumstances, further examination of the 
veteran's knees, specifically to obtain medical findings and 
opinion regarding the degree to which the veteran experiences 
both limitation of flexion and limitation of extension in the 
right and left knees, is warranted.  Furthermore, in order to 
safeguard the veteran's due process rights in this matter, 
the evaluation under the guidelines set forth in the 
aforementioned General Counsel opinion should first be 
conducted at the RO before the Board enters its determination 
on the question.  Findings as to whether the veteran 
experiences functional loss due to pain, weakness, 
fatigability and/or incoordination would also be helpful in 
evaluating the knee disabilities.  See 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With respect the veteran's claim for an increased evaluation 
for service-connected PFB.  The record again indicates that 
VA has not afforded the veteran appropriate examination with 
medical opinion rendered regarding the current level of 
severity of his service connected skin disorder.  Moreover, 
the veteran's PFB is rated under 38 C.F.R. § 4.118.  The 
schedular criteria by which skin disorders are rated were 
revised since the veteran's claim was filed.  The new 
criteria have been in effect since August 30, 2002. 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, absent Congressional intent to the 
contrary.  Prior to the effective date of the new 
regulations, the veteran's claim may only be evaluated 
according to the older version of the rating code.  VAOGCPREC 
3-2000; 65 Fed. Reg. 34,532 (May 30, 2000).

The Board finds that, with respect to the claim for an 
increased initial disability rating for PFB, additional 
medical evidence is required in order to evaluate the 
disability properly.  The Board is prohibited from relying on 
its own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Accordingly, the Board finds that a remand 
is required so that the RO may secure an examination that 
addresses all of the relevant rating criteria.

The Board notes that the veteran is appealing the original 
assignment of his disability evaluations for the bilateral 
knee and PFB disabilities following the award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the veteran's disability 
evaluations must be considered from February 2001 to the 
present.

Lastly, in July 2003, the RO granted service connection for 
hypertension.  In May 2004, the veteran indicated 
disagreement with the evaluation.  The RO has not issued a 
statement of the case on this issue.  

In such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West , 
12 Vet. App. 238 (1999).  Accordingly, the issue of 
entitlement to an increased evaluation for hypertension must 
be remanded to the RO for additional action.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
request the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA which 
treated the veteran for any of the 
disabilities at issue since service 
discharge in 1999.  After the veteran has 
signed the appropriate releases, any 
records identified should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.   

3.  Thereafter, the veteran should be 
referred for a VA orthopedic examination 
to more accurately determine the nature 
and severity of his service connected 
right and left knee disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folders must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

The physician should describe in detail 
all symptoms reasonably attributable to 
the service-connected right and left knee 
disabilities and their current severity.  
In examining the knees the examiner 
should indicate the range of motion 
expressed in degrees, including the 
specific limitation of motion due to 
pain, and state the normal range of 
motion.  Complete diagnoses should be 
provided.  

The physician should then set forth the 
extent of any functional loss present in 
the veteran's right and left knees due to 
weakened movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the service-connected right and 
left knees have upon veteran's daily 
activities.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected disabilities should be 
described in adequate detail.  Any 
additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

4.  Thereafter, the veteran should be 
referred for a VA dermatology examination 
to more accurately determine the nature 
and severity of his service connected 
PFB.  All indicated tests and studies are 
to be performed.  Prior to the 
examination, the claims folders must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

The examiner should describe the extent 
of disfigurement or deformity resulting 
from the disability on the head, face, 
and neck, noting the presence (or 
absence) and extent or area of tissue 
loss, distortion, measured area of any 
scarring, depression or elevation, 
adherence to underlying tissue, hypo-or 
hyperpigmentation, type and measured area 
of abnormal skin texture, and area of 
indurated or inflexible skin.  

The examiner should also note whether the 
scars are deep (exhibiting soft tissue 
damage), whether there is present or 
absent poor nourishment, repeated 
ulceration, exfoliation, exudation, 
itching tenderness, marked disfigurement, 
extensive lesions and pain on objective 
demonstration, and/or a limitation of 
function associated therewith.  Color 
photographs should be included with the 
examination report if deemed necessary or 
helpful.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  The RO 
should evaluate the veteran's knee 
disabilities under 38 C.F.R. § 4.71a, to 
include the evaluation of both Diagnostic 
Codes 5260 and 5261 if indicated, to the 
extent VAOPGCPREC 9-2004 (September 17, 
2004) allows this.  This review should 
include consideration of the provisions 
of 38 C.F.R. §§  4.40, 4.45 and 4.59.  
With regard to the PFB the RO should 
readjudicate the claim in light of all 
pertinent evidence and legal authority 
(to include the former and all revised 
criteria for rating diseases and injuries 
of the right third finger.  Skin 
disorders 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 and 7806 (pre August 30, 
2002); Diagnostic Codes 7800 and 7806 
(post August 30, 2002).  The RO should 
also consider the appropriateness of 
staged ratings, in accordance with the 
decision of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999). 

7.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case to and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

8.  The RO should furnish the veteran 
with a statement of the case (SOC) 
covering the issue of an increased 
evaluation for hypertension.  The RO 
should assure that the veteran is given 
notice of all steps required to appeal 
that issue, as outlined under 38 U.S.C.A. 
§ 7105 (West 2002).  The SOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including VCAA and any other legal 
precedent.  The veteran must be given an 
opportunity to complete the steps 
necessary to complete the appeal.  If 
there is no substantive appeal submitted, 
the appeal is not completed and the issue 
should not be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




